





Exhibit 10.1




SEVENTH AMENDMENT TO CREDIT AGREEMENT




THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June
27, 2014 is by and among Wausau Paper Corp., a Wisconsin corporation (the
“Borrower”), the Guarantors party hereto, the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and an L/C Issuer.

W I T N E S S E T H

WHEREAS, the Borrower, certain Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the Lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent are party to that certain Credit
Agreement dated as of June 23, 2010 (as amended from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and

WHEREAS, the Lenders have agreed to amend the Credit Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1.

Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2.

Amendments.  Subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, as of the date hereof:

(a)

The definition of Consolidated EBITDDA appearing in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Consolidated EBITDDA” means, for any period, as applied to the Borrower and its
consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (i) Consolidated Net Income, plus (ii) the following to the extent
deducted in calculating such Consolidated Net Income:  (a) Consolidated Interest
Expense, (b) all federal and state income tax expense, (c) all depreciation,
depletion and amortization expense, (d) any non-cash asset impairments or
restructuring charges (other than any non-cash charges to the extent that such
charge represents an accrual of or reserve for a future cash payment), including
non-cash charges related to the vesting of performance unit and equity-based
compensation plans in connection with any change of control, (e) solely for the
four fiscal quarter period ending June 30, 2014, actual cash restructuring
charges (including proxy-related settlement charges) of up to $8.0 million, and
(f) actual cash proxy defense-related expenses in an aggregate amount not to
exceed $2.0 million during such period, all of the foregoing as determined and
computed on a Consolidated basis in accordance with GAAP.

(b)

Section 6.18 of the Credit Agreement is hereby amended to read as follows:





1

CHAR1\136298v3




--------------------------------------------------------------------------------










(i) On or prior to July 28, 2014 (or such later date as agreed by the
Administrative Agent in its sole discretion), obtain approval from the
Borrower’s board of directors to cause the Obligations to be secured by Liens on
substantially all of the assets of the Loan Parties; and (ii) on or prior to
August 27, 2014 (or such later date as agreed by the Required Lenders in their
sole discretion), pursuant to documentation acceptable to the Administrative
Agent (including, but not limited to an amendment to this Agreement and an
intercreditor agreement with the noteholders under the 2010 Note Agreement),
cause the Obligations to be secured by Liens on substantially all of the assets
of the Loan Parties.

(c)

Section 7.01(c) of the Credit Agreement is hereby amended to read as follows:

(c)

Minimum Net Worth.  The Loan Parties will not at any time permit Consolidated
Net Worth to be less than the sum of (i) $220,000,000, plus (ii) an amount equal
to 25% of Consolidated Net Income for each fiscal quarter of the Borrower ending
on or after September 30, 2014 (with no deduction for a net loss in any such
fiscal quarter), such amount to be increased on a cumulative basis as of the end
of each fiscal quarter, plus (iii) 100% of the proceeds of the issuance of all
Equity Interests after June 30, 2014.  The calculation of Consolidated Net Worth
for purposes of this Section 7.01(c) (only) shall be adjusted to exclude (1) all
“accumulated other comprehensive income or loss” as shown on the Borrower’s
consolidated balance sheet (i.e., there will be added back to Consolidated Net
Worth any such amount that is shown as a negative number and there will be
subtracted from Consolidated Net Worth any such amount that is shown as a
positive number); provided, however, that the aggregate amount of all such
amounts added back to Consolidated Net Worth pursuant to this sentence during
the term of this Agreement shall not exceed $70,000,000 and (2) non-cash
restructuring charges incurred after the date of this Agreement and prior to
March 31, 2014 in an aggregate amount not to exceed $40,000,000 (i.e., such
non-cash restructuring charges shall be added back to Consolidated Net Worth).

3.

Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of the following:

(a)

counterparts of this Amendment duly executed by the Borrower, the Guarantors,
the Administrative Agent and the Required Lenders;

(b)

an executed copy of an amendment to the 2010 Note Agreement, in form and
substance reasonably satisfactory to the Required Lenders;

(c)

a work fee of $2,000 payable by the Borrower for the account of each Lender
approving this Amendment; and

(d)

all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC.

4.

Representations and Warranties.  Each of the Borrower and each Guarantor hereby
represents and warrants that (a) it has the requisite corporate power and
authority to execute, deliver and perform this Amendment, (b) it is duly
authorized to, and has been authorized by all necessary corporate action to,
execute, deliver and perform this Amendment, (c) no consent, approval,
authorization or order of or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by it of this Amendment, (d) the





2

CHAR1\136298v3




--------------------------------------------------------------------------------










execution, delivery and performance by it of this Amendment do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of either the
Borrower or the Guarantors (if any) or any of their Subsidiaries or any
indenture or other material agreement or instrument to which any such Person is
a party or by which any of its properties may be bound or the approval of any
Governmental Authority relating to such Person except as could not reasonably be
expected to have a Material Adverse Effect, (e) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Amendment, the references to the Borrower’s
financial statements contained in subclauses (i) and (ii) of Section 5.13(a)
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (b) and (a), respectively, of Section 6.01 and (f) after giving
effect to this Amendment, no Default or Event of Default exists under the Credit
Agreement on and as of the date hereof or will occur as a result of the
transactions contemplated hereby.

5.

No Other Changes; Ratification.  Except as expressly modified hereby, all of the
terms and provisions of the Credit Agreement (including schedules and exhibits
thereto) and the other Loan Documents shall remain in full force and effect.
 The term “this Agreement” or “Credit Agreement” and all similar references as
used in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by this Amendment.  Except as herein specifically agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms; provided, however, for the avoidance of doubt,
nothing herein shall constitute a waiver of any Default under Section 8.01(g) as
a result of noncompliance by any Loan Party with any financial covenants set
forth in any Principal Lending Agreement.  This Amendment shall be deemed a Loan
Document as referred to, and defined in, the Credit Agreement for all purposes.

6.

Costs and Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen.

7.

Counterparts; Facsimile; Email.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery of an executed
counterpart of this Amendment by telecopy or email (in PDF format) by any party
hereto shall be effective as such party’s original executed counterpart.

8.

Governing Law.  This Amendment shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.

9.

Entirety.  This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.

10.

Acknowledgment of Loan Parties.  Each of the Loan Parties affirms and
acknowledges that this Amendment constitutes a Loan Document under the Credit
Agreement and any reference to the Loan Documents under the Credit Agreement
contained in any notice, request, certificate or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise specify.





3

CHAR1\136298v3




--------------------------------------------------------------------------------










11.

Release.  In consideration of the Administrative Agent’s and the Lenders’
entering into this Amendment, each of the Loan Parties hereby releases and
forever discharges the Administrative Agent, the Lenders, and each of the
Administrative Agent’s, and the Lenders’ predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys, representatives,
and affiliates (hereinafter all of the above collectively referred to as the
“Lender Group”), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, in each case to the extent arising in connection with the Loan
Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any of
the Lender Group; provided, that nothing herein will constitute a release or
discharge of the agreements set forth herein or of the effectiveness of the Loan
Documents from and after the date hereof.







[SIGNATURE PAGES FOLLOW]





4

CHAR1\136298v3




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

BORROWER:

WAUSAU PAPER CORP.

By:/s/ SHERRI L. LEMMER

Name:

Sherri Lemmer

Title:

Chief Financial Officer







GUARANTORS:

WAUSAU PAPER TOWEL & TISSUE, LLC

By:/s/ SHERRI L.  LEMMER

Name:

Sherri Lemmer

Title:

Chief Financial Officer











5

CHAR1\136298v3




--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent







By:

/s/ DORA A. BROWN

Name:

Dora A. Brown

Title:

Vice President





6

CHAR1\136298v3




--------------------------------------------------------------------------------










LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and as L/C Issuer







By:

/s/ CASEY KLEPSON

Name:

Casey Klepson

Title:

Assistant Vice President




NORTHWEST FARM CREDIT SERVICES,

PCA, as a Lender

By:

/s/ CANDY BOSWELL

Name:

Candy Boswell

Title:

Vice President










1ST FARM CREDIT SERVICES, PCA

as a Lender

By:

/s/ COREY J. WALDINGER

Name:

Corey J. Waldinger

Title:

Vice President, Capital Markets Group










BMO HARRIS BANK N.A.,

as a Lender

By:

/s/ RONALD J. CAREY

Name:

Ronald J. Carey

Title:

SVP








7

CHAR1\136298v3


